Citation Nr: 0032295	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-07 900	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
postoperative residuals of radiculopathy of the cervical 
spine at C5-6.  

2.  The propriety of the initial rating assigned for the 
service-connected residuals of a fracture of the right 5th 
metacarpal, currently evaluated as noncompensably disabling.  



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran had active military service from May 1965 to July 
1967.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 1997 decision of the RO.  

The Board remanded the case in September 1999 for additional 
development of the record.  



REMAND

Initially, he Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In September 1999, the Board remanded the veteran's case for 
additional development that included sending the veteran a 
letter requesting additional evidence with regard to his 
claimed residuals of radiculopathy of the cervical spine at 
C5-6 and scheduling him for a VA examination of his service-
connected residuals of fracture of the right 5th metacarpal.   

A careful review of the record shows that the veteran did not 
reply to the October 1999 letter requesting additional 
evidence and also failed to report for the VA examination 
scheduled in March 2000.  

After the RO issued an October 2000 Supplementary Statement 
of the Case, the veteran submitted a statement, received in 
November 2000, in which he indicated that his claimed 
inservice injury to his neck was well documented and 
suggested that was presently incarcerated.  

In order to afford the veteran a full and fair opportunity to 
assert his claims, the RO should again contact the veteran 
and provide him the opportunity to identify and/or submit any 
records that would tend to support his claims.  Thereafter 
the RO should assist the veteran in obtaining any available 
pertinent records identified.  

Under the circumstances, the Board finds that additional 
development is needed to properly adjudicate the veteran's 
claim for an increased rating for the residuals of fracture 
of the right 5th metacarpal.  As such, the RO should take all 
reasonable efforts to once again afford the veteran the 
opportunity for a VA examination to determine the severity of 
his service-connected residuals of fracture of the right 5th 
metacarpal.  

Though practical restrictions and limitations imposed by the 
veteran's incarcerated status may make examination difficult, 
this does not absolve VA from its duty to assist him in 
developing his claim.  This duty includes that VA undertake 
reasonable efforts to provide him with a compensation 
examination to rate his service-connected disability.  As the 
case file does not show that the RO had made sufficiently 
reasonable attempts to arrange a medical examination for the 
veteran within the special circumstances dictated by his 
reported incarcerated status, the case must be remanded to 
correct this deficiency.  38 U.S.C.A. § 5107(a) (West 1991); 
See Bolton v. Brown, 8 Vet. App. 185 (1995).  

In this regard, it is noted that those who adjudicate claims 
of incarcerated veterans must tailor their assistance to the 
peculiar circumstances of confinement.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Documentation of all 
efforts to provide the veteran with an examination should be 
made a part of the record.  

Additionally, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  

Thus, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for residuals of 
radiculopathy of the cervical spine at 
C5-6 and an increased rating for his 
residuals of fracture of the right 5th 
metacarpal.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of these conditions.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should take appropriate action 
in order to have the veteran scheduled 
for an examination in order to evaluate 
the current severity of the service-
connected residuals of the fracture of 
the right 5th metacarpal.  If the veteran 
is incarcerated reasonable measures 
should be taken to allow the veteran's 
service-connected condition to be fully 
evaluated.  All indicated tests must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Furthermore, the 
examiner should indicate the degree to 
which each of the veteran's service-
connected disorders have resulted in 
objective evidence of functional loss due 
to pain.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


